                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERARD ROBERT WETLE,                               Case No. 19-cv-02451-EMC
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Docket No. 14
                                  10     DUANE MORRIS LLP, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Gerard Wetle has filed suit against Defendants Duane Morris LLP and Zhaoyang

                                  14   Li. Mr. Wetle asserts claims for, inter alia, legal malpractice and breach of fiduciary duty. Mr. Li

                                  15   filed a motion to dismiss on November 19, 2019. According to Mr. Li, there is no subject matter

                                  16   jurisdiction over the case. See Docket No. 14 (motion). Mr. Wetle’s opposition was due on

                                  17   December 3, 2019; however, no opposition brief was filed. Accordingly, the Court hereby orders

                                  18   Mr. Wetle to show cause as to why his claims against Mr. Li should not be dismissed for failure to

                                  19   prosecute. The response to this order to show cause is due within one week of the date of this

                                  20   order. In the response, Mr. Wetle shall also address the merits of Mr. Li’s motion to dismiss. Mr.

                                  21   Wetle is forewarned that, if he does not timely file a response to the order to show cause, the Court

                                  22   shall dismiss the claims against Mr. Li with prejudice. In light of this order to show cause, the

                                  23   hearing on Mr. Li’s motion to dismiss is temporarily VACATED.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 6, 2019

                                  26
                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
